          Case 1:20-cv-03751-GBD-GWG Document 44
                                              46 Filed 02/11/21
                                                       02/12/21 Page 1 of 1
                                                                          2

                      Michael Faillace & Associates, P.C.
                                           Employment and Litigation Attorneys

    60 East 42nd Street, Suite 4510                                                 Telephone: (212) 317-1200
    New York, New York 10165                                                        Facsimile: (212) 317-1620
    _________



                                                                    February 11, 2021

    VIA ECF

    Hon. Gabriel W. Gorenstein                 0(025$1'80(1'256(0(17
    United States Magistrate Judge
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

                     Re:      Urena v. 0325 Tuta Corp. (d/b/a La Gran Antillana), et al
                              Case No. 20-cv-03751-GBD-GWG

    Your Honor:

            This office represents Plaintiff Rafael Alejandro Liriano Urena (“Plaintiff”) in the above-
    referenced matter. I write to respectfully request an extension of time to file Plaintiff’s Motion
    for a Default Judgment (“Default Motion”), the deadline for which is currently February 12, 2021.
    This is the first request of its kind. The reason for this request is that Plaintiff will be seeking
    leave to file an Amended Complaint to add Plaintiffs to the caption. Towards that end, by separate
    letter, Plaintiff will be requesting a pre-motion conference to file a motion to amend the
    complaint.

            Plaintiff respectfully requests an extension of time to file the Default Motion so that he
    can serve Defendants with the Amended Complaint, and give Defendants an opportunity to
    answer or otherwise respond. If Defendants fail to do so, Plaintiff will promptly file requests for
    certificates of default and then proceed to file the Default Motion. If the Court grants Plaintiff
    leave to file an Amended Complaint, then Plaintiff will file same within one week of the Court’s
    decision.

           For the reason set forth above, Plaintiff respectfully requests that the Court grant Plaintiff
    an extension of time to file the Default Motion.

            Plaintiff thanks the Court for its time and attention to this matter.

                                                                  Respectfully submitted,


                                                                  /s/ William K. Oates
                                                                  William K. Oates Esq.
                                                                  Michael Faillace & Associates, P.C.
                                                                  Attorneys for Plaintiff
                              Certified as a minority-owned business in the State of New York
     Case 1:20-cv-03751-GBD-GWG Document 46 Filed 02/12/21 Page 2 of 2




                                 20cv3751 Doc #44
                             MEMORANDUM ENDORSEMENT


The request to file an amended complaint (Docket 45) is granted. The amended complaint shall
be filed on or before February 19, 2021. Any amended complaint must be served on defendants
by March 19, 2021. On the assumption that plaintiff will in fact file an amended complaint, the
motion for an extension of the deadline to move for a default judgment on the existing complaint
is deemed moot.
If any defendant fails to timely respond to the amended complaint, plaintiffs shall (1) obtain
certificate(s) of default and (2) file any motion before Judge Daniels for a default judgment in
accordance with his Individual Practices within 14 days of the date when the defendants were in
default.


So Ordered.



February 12, 2021
